Citation Nr: 0619795	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 1974 
and from December 1974 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied a disability 
evaluation in excess of 30 percent for the veteran's service-
connected headaches. 

In April 2004, the veteran filed a claim of entitlement to a 
total disability evaluation due to individual 
unemployability.  Since this claim has not been developed for 
appellate review, the Board refers it back to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  Severe economic inadaptability has resulted from the 
veteran's severe headaches due to prostrating attacks at 
least twice a week for prolonged periods.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected headaches.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

A letter by the RO dated in March 2003 satisfies the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  This letter informed the veteran that additional 
information or evidence was needed to support his claim for 
an increased evaluation, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II). 

The Board acknowledges that the March 2003 did not adequately 
notify the veteran concerning the effective date of any 
increase.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As will be discussed below, the Board finds that the 
evidence supports a 50 percent evaluation for the veteran's 
headaches.  Despite the inadequate notice provided to the 
veteran concerning the effective date for this increase, the 
RO can cure any deficiency in the VCAA notice regarding the 
effective date once the RO effectuates the Board decision.  
In other words, the essential fairness of the adjudication 
process has not been affected by the notice error.    

The Board also finds that all pertinent medical records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal, as the RO obtained all 
relevant medical records identified by the veteran and his 
representative.  The veteran also underwent a VA examination 
in September 2003 to determine the nature and severity of his 
headaches.  This examination appears adequate for rating 
purposes.  Thus, under the circumstances of this case, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.

II.  Merits of the Claim

The record shows that the veteran developed headaches while 
on active duty.  Since these headaches continued after 
service, a March 1996 rating decision granted service 
connection and assigned a 10 percent evaluation for 
headaches.  This evaluation was eventually increased to 30 
percent by a June 2000 rating decision. 

In March 2003, the veteran filed a claim for increased 
compensation benefits.  In a December 2003 rating decision, 
the RO denied the veteran's claim and continued the 30 
percent evaluation for headaches.  The veteran appealed that 
decision.  Since the evidence now shows that the veteran's 
headaches are very frequent and cause severe economic 
inadaptability due to prolonged prostrating attacks, the 
Board finds that the evidence supports a 50 percent 
evaluation for headaches.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Headaches are evaluated under Diagnostic Code (DC) 8100.  
Under this provision, a 30 percent evaluation may be assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A 50 percent evaluation may be assigned for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a; DC 8100.

Applying DC 8100 to the facts of this case, the Board finds 
that the evidence supports a 50 percent evaluation for the 
veteran's headaches.  The evidence in support of the 
veteran's claim includes a VA compensation examination report 
as well as VA outpatient treatment records.  

At a VA compensation examination in September 2003, the 
veteran reported that his headaches had increased in 
frequency and duration and were not responding to medication.  
He indicated that he experienced migraine headaches twice a 
week and that the pain was at level 10 on a pain scale from 0 
to 10.  He reported two emergency room visits in the past 
year for headaches, one of which was for a headache which 
lasted six days.  He explained that during these headaches he 
had to lay down and rest in a quiet room until they abated.  
Under the diagnoses section, the examiner noted migraine 
headaches, increasing in intensity and duration.  

The examiner also noted that the veteran's service-connected 
disabilities would make it difficult to perform repetitive 
lifting or turning of his head.  Parenthetically, the Board 
notes that the veteran's service-connected disabilities 
include a cervical strain and a lumbar strain, each of which 
has been evaluated as 20 percent disabling.  The examiner 
also pointed out that the veteran would have difficulty with 
employment that would require prolonged sitting, standing, or 
walking.  The examiner then pointed out that the veteran 
reported headaches two days a week which would last 24 hours 
with pain at level 10.  

VA outpatient treatment records dated from 2003 to 2004 show 
treatment for severe debilitating migraine headaches 
approximately twice a week.  A most compelling treatment 
record in support of the veteran's claim includes a May 2003 
record in which the veteran's son called the clinic to report 
that the veteran had been suffering from a migraine headache 
for the past week and that he was currently vomiting.  The VA 
clinician suggested to veteran's son that he take the veteran 
to the emergency room; his son replied that he would call 911 
because the veteran could not get out of bed.  

Less than a week later the veteran arrived at a VA hospital 
seeking treatment for his headaches.  It was noted that he 
was last seen by neurology in April 2003 for a severe 
migraine after eight days of being in a dark room with no 
noise and no sounds.  A shot of Demerol and Verapamil was 
unsuccessful at alleviating his headache, although he 
apparently achieved some relieve after 24 hours.  Prior to 
being released the veteran was taken off Depakote and placed 
on Topiramate.  It was noted that the veteran called 
neurology shortly after this visit and reported that he was 
still having migraines at least three days a week.  

A June 2003 report notes that the veteran was seen for a 
severe headache with migrainous features which had lasted for 
six days.  The veteran reported no improvement since being 
placed on Topiramate.  In fact, the clinician noted that the 
veteran had tried multiple medications, including Depakote, 
Verapamil, Elavil, Nortriptyline, none of which provided any 
relief.  

A November 2004 neurology report notes that the veteran 
continued to have two incapacitating migraines weekly and 
that he did not find the medication to be helpful.  The 
veteran said he found emergency room trips a dramatic 
exacerbating factor, so he stopped seeking acute treatment.  
In an undated letter, a VA registered nurse practitioner 
explained that the veteran suffers from severe headaches and 
that they tried unsuccessfully to reduce these episodes to 
twice a week.

In light of these findings, the Board concludes that the 
veteran's headaches meet the criteria for a 50 percent 
evaluation under DC 8100.  The veteran's headaches are very 
frequent (i.e. twice a week), are manifested by prostrating 
and prolonged attacks (i.e. requiring bed rest for up to six 
days), and result in severe economic inadaptability.  

With respect to the frequency of the veteran's headaches, the 
Board points out that the phrase "very frequent" is not 
defined in the Rating Schedule.  However, since prostrating 
attacks occurring on an average once a month warrant a 30 
percent evaluation, one can only assume that such attacks 
occurring twice a week (i.e. eight times a month) can be 
considered very frequent under DC 8100.  These attacks are 
also prostrating and prolonged, as they have been described 
as debilitating and can last over 24 hours.  

Finally, the Board finds that the veteran's headaches have 
resulted in severe economic inadaptability.  The RO denied an 
evaluation in excess of 30 percent on the basis that the 
veteran suffered from numerous disabilities in addition to 
headaches and that he retired in 1995 following a stroke.  
Even assuming for discussion purposes that the veteran 
retired because of a stroke, clearly the fact that the 
veteran suffers from prolonged prostrating attacks several 
times a week is sufficient evidence of severe economic 
inadaptability.  Indeed, after the VA examiner indicated that 
the veteran would have difficulty with employment requiring 
prolonged sitting, standing, or walking, he pointed out that 
the veteran reported headaches two days a week which would 
last 24 hours with pain at level 10.  These comments suggest 
that the examiner was of the opinion that the veteran's 
headaches result in severe economic inadaptability.  

The Board thus concludes the veteran's headaches meet the 
criteria for a 50 percent evaluation under DC 8100.  The 
evidence shows that the veteran's headaches are very frequent 
and cause severe economic inadaptability due to prolonged 
prostrating attacks.  Accordingly, a 50 percent evaluation 
for headaches is granted.


ORDER

A 50 percent evaluation for headaches is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


